July 31, 1911. The opinion of the Court was delivered by
These actions were brought to recover damages for unreasonable delay in the transportation and delivery of cotton consigned to plaintiffs, who are engaged in the business of buying and selling cotton. The complaint contained the usual allegations in such cases. The answer was a general denial. It will be observed that these are actions at law, in which this Court has no jurisdiction to review the findings of the Circuit Court, unless there is no evidence to support them, and none of them are questioned on that ground. The issues of law and fact were referred to the master, whose report, in favor of plaintiffs, was confirmed and made the judgment of the Court.
The master ruled that, under the general denial, defendant could avail itself of the defense that the delay was caused by a sudden and unusual press of business, arising from *Page 400 
exceptional causes, which it could not reasonably be expected to have anticipated. But, having admitted the evidence on that issue, he held that it failed to establish the defense. The plaintiffs did not except to the ruling of the master, that the defense was available to defendant under the pleadings. The defendant did except to his finding that it was not sustained by the evidence. The Circuit Court sustained the master's finding, but held, also, that the defense could not avail defendant, because it had not been pleaded. The ruling of the master, to which no exception was taken, concluded the question, and became the law of these cases whether he was right or wrong. But, see Gibson v. R. Co., 88 S.C. 360. However, the error of the Circuit Court, in overruling the master on that point, was not prejudicial to defendant, because the Court did consider the defense on its merits, and sustained the master's finding that it was not established by the evidence.
The cotton was consigned to plaintiffs at Charleston. Defendant's freight depot is at Chapel street, about one mile from the wharf of the Charleston compress, at which point, the master finds it was, and for several years had been, the invariable custom of defendant to deliver cotton, consigned to plaintiffs and others at Charleston. The wharf was reached over the rails of the Charleston Terminal Company with which defendant had an agreement for the transportation of cotton to the wharf, defendant paying the Terminal Company eight cents per bale out of the freight charges paid by the shippers. In other words, defendant charged and collected a rate for the delivery of the cotton at the Charleston compress, and actually delivered it there. These findings dispose of the assignment of error in holding that the wharf was the place of delivery. But, even if part of the delay did occur while the cotton was in the possession of the Terminal Company, the defendant would be liable for such delay, under the act of 1903, without regard to the facts above stated. 24 Stat. 1; Venning *Page 401 
v. R. Co., 78 S.C. 42, 58 S.E. 983; Reynolds v. Ry., 81 S.C. 383,62 S.E. 445. There is no force in the contention that the agreement to deliver at the wharf was a separate contract and should have been sued on in a separate action, because the Court found that the agreement to deliver at Charleston was, in contemplation of the parties, an agreement to deliver at the wharf in Charleston.
In view of the finding that the price of cotton continued to decline from the time delivery of the consignments in these cases was made, until the cotton was actually sold, and the finding that the loss sustained by plaintiffs, was greater than that actually proved, there was no prejudicial error in holding that the measure of damages in these cases was the difference between the market price of cotton on the day the shipments should have been delivered and the day they were delivered. It is not necessary, therefore, to consider whether the rule stated for the measure of damages in these cases is one to be applied in all cases for delay in the delivery of freight.
Affirmed.